Citation Nr: 1011406	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-33 195	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1981 to 
August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disability 
that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have a psychiatric disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to arrive at a decision as to the claim on appeal has 
been accomplished.  Through a January 2006 notice letter, the 
RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By a March 2006 letter, 
the RO provided the Veteran with the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the January 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Milwaukee VA Medical Center (VAMC), the Madison VAMC, the 
Omaha VAMC, Walworth County Department of Health and Human 
Services, VIP Services, Creighton University Medical Center, 
and a Dr. F. as treatment providers.  Available records from 
those facilities were obtained.  Additionally, at an August 
2007 hearing at the RO, the Veteran indicated that he first 
received psychiatric treatment in the 1990s in Bellview, 
Nebraska and that he would attempt to obtain those records if 
they are available.  Hearing Transcript at 8-9.  
Significantly, the Veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

Additionally, in January 2009 the Veteran was afforded a VA 
examination, the report of which is of record.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinions obtained 
in this case are sufficient as they are predicated on 
consideration of the private and VA medical records in the 
Veteran's claims file, as well as examination findings.  They 
consider the statements of the Veteran, and provide a 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

II.  Analysis

In a December 2005 statement, the Veteran contends that he 
developed a nervous condition during his period of active 
military service.  At an August 2007 hearing at the RO, the 
Veteran attributes his claimed disability to constant verbal 
abuse and teasing he endured in service.  Hearing Transcript 
at 3-4.  Alternately, in an October 2008 statement, the 
Veteran contends that his claimed disability is the result of 
an in-service bicycle accident.  He has also claimed that he 
has posttraumatic stress disorder (PTSD).  The Veteran 
maintains that his claimed disability began in service and 
manifest in service as an illness that required 
hospitalization in November 1984.  Hearing Transcript at 1-3, 
5-6.  Thus, the Veteran contends that service connection is 
warranted for a psychiatric disability.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

A review of the Veteran's STRs reveals that the Veteran did 
not have treatment for or a diagnosis of a psychiatric 
disability in service.  The Veteran's March 1981 entrance 
examination report indicates that the Veteran stated that he 
had no depression or excessive worry, and he was found to 
have a normal psychiatric evaluation.  Treatment records 
dated in March 1982 indicate treatment for injuries sustained 
in a bicycle accident.  Although the Veteran contends that he 
was hospitalized in November 1984, there is no treatment 
record to corroborate the Veteran's assertion; however, a 
note from the Veteran on a June 1984 record states, "[h]ad 
the flue [sic] last fall."  Therefore, it is possible that 
the Veteran is referring to July 1983 treatment for a viral 
syndrome.  Nonetheless, those records do not indicate any 
psychiatric treatment or diagnosis.  The Veteran's July 1985 
separation examination report indicates that the Veteran 
reported that he had had depression or excessive worry, but 
was found to have a normal psychiatric evaluation.  The July 
1985 report includes a note that the Veteran experienced 
"[e]xcessive worry Nov. 84 due to debts, resulting in 
nervious [sic] stomach & dehydration, hospitalized for 3 days 
on intravenous fluid replacement, full recovery, [no 
complications, no sequelae]."

A review of the Veteran's post-service medical treatment 
records reveals that the Veteran has undergone psychiatric 
treatment.  The earliest evidence of record for psychiatric 
treatment is a November 2005 examination report from a Dr. F. 
that indicates diagnoses of  depressive disorder not 
otherwise specified (NOS) and personality disorder NOS; 
however, the report does not note any event from the 
Veteran's period of active military service.  A December 2006 
examination report from Walworth County Department of Health 
and Human Services indicates diagnoses of adjustment disorder 
with anxiety and depression, rule out dysthymia, work crisis, 
and marital crisis.  A January 2007 examination report from 
the same facility indicates diagnoses of depressive disorder 
NOS and consider attention deficit hyperactivity disorder 
predominately inattentive type; however, neither report notes 
any event from the Veteran's period of active military 
service.  Likewise, an April 2007 examination report from the 
Milwaukee VAMC indicates a diagnosis of depression, but the 
report does not refer to any event from the Veteran's period 
of active military service.  Finally, a July 2008 treatment 
record from the Omaha VAMC indicates a diagnosis of 
depressive disorder, dysthymic and, although the diagnosis is 
not linked to the Veteran's period of active military 
service, the report does discuss the in-service events that 
the Veteran contends are the source of his claimed 
disability.

In support of his claim, the Veteran submitted a statement 
from R.T., a former VA physician assistant.  In his 
statement, R.T. opines that Veteran has posttraumatic stress 
disorder (PTSD) and a traumatic brain injury (TBI) due to the 
in-service bicycle injury.

In January 2009, the Veteran underwent a VA examination in 
connection with this claim.  The examiner reviewed the 
Veteran's claims file and examined the Veteran.  The examiner 
diagnosed the Veteran with depression NOS and paranoid 
personality disorder.  The examiner opined that the Veteran's 
psychiatric disability was not attributable to his period of 
active military service.  The examiner reasoned:

I disagree with [R.T.]'s conclusion from 
his note, not exam.  First, the bike 
accident happened over two decades ago.  
The historical records provided do not in 
any way indicate the presence of ongoing 
[traumatic brain injury] or residuals 
there of.  There has been a lack of 
neuropsychological testing over the 
years.  There has been various mental 
providers who have documented depression, 
personality nos, and cognitive disorder . 
. . which means borderline intellectual 
functioning in their report.

This is a Veteran who functioned 
marginally prior to the service with 
serious learning problems that [I] have 
documented the existence in his records.  
The learning problems appear to be a long 
standing pattern of characterological 
behaviors that are a result of the 
paranoid personality disorder with 
obsessive [compulsive] personality 
([rigidity]) traits.  The Dysthymia is 
not caused by service or aggravated by 
service.  There is no nexus to the 
service.  

The Board must determine the weight to be accorded the 
various items of evidence based on the quality of the 
evidence and not necessarily on its quantity or source.  The 
United States Court of Appeals for Veterans Claims has 
instructed that, in order for a medical opinion to be given 
weight, it must be:  (1) based upon sufficient facts or data; 
(2) the product of reliable principles and methods; and (3) 
the result of principles and methods reliably applied to the 
facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 
(2008).

The Board finds that R.T. fails to provide an adequate 
rationale for his conclusions.  R.T. merely states that the 
Veteran displayed PTSD symptoms during an interview and 
contends that "there should be no reasonable doubt to a 
claim for PTSD and his other TBI symptoms which appear to be 
a direct result of his bicycle head injury and trauma!"  
However, R.T. fails to address the almost 25 years between 
the in-service bicycle injury and his diagnosis-a period for 
which there is little medical evidence of record.  
Additionally, although R.T. was at one time a physician 
assistant with VA, there is no evidence to conclude that R.T. 
has the specialized training necessary to provide the medical 
and psychiatric diagnoses and opinions he states.  
Additionally, R.T.'s diagnoses and opinions are inconsistent 
with the prior medical evidence of record.  No other medical 
record indicates that the Veteran exhibits symptoms of PTSD 
or TBI-the prior medical evidence consistently concludes 
that the Veteran suffers from a depressive disorder.  Thus, 
the Board affords less weight to R.T.'s opinions.

The Board finds that the January 2009 examiner provided a 
well-reasoned opinion, supported by the evidence of record, 
in which he did not attribute any current psychiatric 
disability to the Veteran's period of active military 
service.  Specifically, the examiner specifically addresses, 
and rebuts, the opinions of R.T. and the contentions of the 
Veteran, citing to the medical evidence of record, and the 
examiner clearly explains the medical basis for his diagnoses 
and opinions.  The Board also finds that the January 2009 
examiner's opinion is consistent with the prior medical 
evidence of record.  Thus, the Board affords greater weight 
to the January 2009 examiner's opinion.  Without persuasive 
medical evidence attributing the Veteran's claimed disability 
to his active military service, or diagnosing PTSD, service 
connection is not warranted for an acquired psychiatric 
disability.  See 38 C.F.R. §§ 3.304.  (A personality disorder 
is not a disease or injury within the meaning of applicable 
legislation.  38 C.F.R. § 3.303.)  

In separate August 2007 statements, the Veteran and his wife 
indicate that the Veteran's claimed disability has made it 
difficult for the Veteran to obtain or maintain employment.  
Additionally, at the August 2007 hearing, the Veteran 
contended that his current psychiatric symptoms are similar 
to those he experienced in service.  Hearing Transcript at 3.  
The Board notes that the Veteran is competent to testify 
regarding symptoms experienced in service, and the continuity 
of those symptoms from his time in service to the present; 
however, the Veteran is not competent to testify as to the 
etiology of a current disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Competent testimony is limited 
to that which the witness has actually observed, and is 
within the realm of his personal knowledge; such knowledge 
comes to a witness through use of his senses, that which is 
heard, felt, seen, smelled, or tasted.  Layno v. Brown, 
6 Vet. App. 465 (1994).  

Here, because the Veteran's July 1985 separation examination 
report indicates a normal psychiatric evaluation and no 
complications or sequelae from in-service complaints of 
excessive worry, and the earliest evidence of record of a 
psychiatric disability is in November 2005, the evidence of 
record contradicts the contention by the Veteran that his 
claimed disability had its onset in service and remained 
chronic since his separation from service.  Thus, the weight 
of evidence is against the Veteran's claim, and the Board 
finds that the Veteran's statements regarding the chronicity 
of his symptoms are not credible.  The VA examiner clearly 
took into account the Veteran's complaints and contentions 
and arrived at medical conclusions contrary to the claim.  
The Board relies on the examiner's opinions as they are based 
on a review of the evidence and the Veteran's assertions and 
because of his expertise.  Thus, service connection is not 
warranted on the basis of continuity of symptomatology.  See 
38 C.F.R. § 3.303(b).

For the foregoing reasons, the Board finds that the claim of 
service connection for a psychiatric disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, because the preponderance of the evidence 
is against the Veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001). 


ORDER

Service connection for an acquired psychiatric disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


